Citation Nr: 0017305	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-33 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for pinched nerve of 
the left shoulder.

2.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1982.  (According to the National Personnel Records 
Center (NPRC), the veteran's character of discharge for 
service from September 1976 through August 19, 1980, was 
considered honorable, and his character of discharge for 
service from August 20, 1980, to September 1982 was 
considered under other than honorable conditions.)

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the RO 
that, among other things, denied a claim of entitlement to 
service connection for pinched nerve of the left shoulder.  
The veteran was notified of the denial by a letter in 
June 1996.  This matter is also on appeal from a June 1996 
rating decision by the RO that denied a claim of entitlement 
to service connection for headaches.  


FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that the veteran currently has a left shoulder pinched nerve.

2.  No competent medical evidence has been presented to link 
any current headaches to the veteran's military service.



CONCLUSION OF LAW

The claim of service connection for pinched nerve of the left 
shoulder or headaches is not well grounded.  38 U.S.C.A. 
§ 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

Left Shoulder

Initially, the Board notes that the veteran's service medical 
records for the period from September 15, 1976, to September 
24, 1978, are missing.  Correspondence from the NPRC, dated 
in March and September 1998, reflects that there were no 
service medical records available.  The Court has held that 
where "service medical records are presumed destroyed . . . 
the [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened."  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  VA also has a heightened duty to assist the 
veteran in the development of evidence favorable to his 
claim.  Nevertheless, the absence of service medical records 
does not lower the legal standard for proving a service 
connection claim.  Rather, it increases the Board's duty to 
consider the evidence (and the benefit-of-the-doubt rule, if 
applicable).  

The veteran claims that he suffers from a pinched nerve of 
the left shoulder as a result of an injury in 1977 during 
military service.  Specifically, he claims that when he broke 
his left wrist (which has been service connected), he also 
injured his left shoulder.  For the reasons that follow, the 
Board finds that the veteran's claim of service connection 
for pinched nerve of the left shoulder is not well grounded.

Even assuming that the veteran incurred an injury to the left 
shoulder, experienced pain in service, and continues to 
experience difficulties, no competent medical evidence has 
been presented to show that he currently has a pinched nerve 
of the left shoulder, or residuals thereof.  In 
September 1978, he had an unstable left wrist.  In 
February 1979, he was seen for complaints of wrist pain since 
the previous September.  He reported that he had had an 
injury during advanced individual training (AIT), and that 
his broken wrist had recovered.  X-rays of the left wrist and 
left forearm, taken in February 1982, revealed a fracture of 
the styloid process of the left ulna.  

Thereafter, when examined by VA in July 1993, the veteran 
reported that he had injured his left wrist when a base plate 
fell on it during service in 1977.  When examined by VA in 
December 1995, the veteran gave a history of sustaining a 
wrist fracture during service.  He complained of pain in the 
left wrist, which sometimes persisted and went to the entire 
arm including the left shoulder.  X-rays of the left shoulder 
revealed no abnormalities.  The impression was status-post 
fracture of the left wrist.  The examiner opined that 
shoulder pain was possibly due to local pathology.

When examined by VA in January 1996, the veteran reported 
that, in 1977, he was injured when a motor base plate blew 
off and struck him in the left shoulder and wrist.  The 
assessment was remote injury to the left shoulder and wrist, 
with now a basically normal clinical evaluation, with 
complaint of intermittent sharp pain and intermittent 
numbness involving the left arm.  X-rays of the left 
shoulder, taken in February 1996, revealed no abnormalities.  
A July 1996 VA hospital discharge summary indicates that the 
veteran had left shoulder and left wrist pain.

Despite the veteran's allegations that he has a left shoulder 
disability, no competent medical evidence has been presented 
to show that he currently has any identifiable malady 
underlying his complaint of pain.  The veteran was found to 
have left shoulder pain when examined by VA in December 1995.  
Moreover, although a July 1996 VA discharge summary also 
indicates that he was found to have left shoulder pain, the 
Board notes that pain is not considered a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) (pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.)  In other words, no 
competent medical evidence has been presented to show that 
such pain is due to a pinched nerve that is attributable to 
service.

The Board has considered the veteran's written statements and 
January 1997 RO testimony regarding his left shoulder 
problems, but no current diagnosis of the claimed disability 
has been provided by one competent to do so.  In short, while 
the veteran is competent to provide information regarding the 
symptoms he currently experiences and has experienced since 
military service, he has not been shown competent to provide 
a medical diagnosis regarding current left shoulder 
disability.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu, 
2 Vet. App. at 494-95.  The Board finds that the left 
shoulder claim is not well grounded on account of failure to 
present competent medical evidence showing current 
disability. 

Headaches

Turning to the issue of entitlement to service connection for 
headaches, the Board also finds that this claim is not well 
grounded.  The veteran contends that he suffers from 
headaches as a result of a concussion in 1977 when he was 
involved in a jeep accident.  The veteran's available service 
medical records are negative for complaints, treatment for, 
or diagnoses suggesting any headache disability.  
Nevertheless, because some of the veteran's service medical 
records are missing, the Board will assume for purposes of 
determining whether the veteran has submitted a well-grounded 
claim that he was indeed involved in a jeep accident during 
service in 1977, and experienced headaches in service.

Post-service VA examination and treatment reports do not 
indicate that the veteran had headaches until October 1995.  
A discharge summary, dated from October to November 1995, 
indicates that the diagnoses included chronic recurrent 
migraine and tension headaches.  In November 1995, the 
assessment was headaches - migraine and tension.  In 
December 1995, chronic recurrent headaches were diagnosed.  A 
discharge summary, dated from March to July 1996, indicates 
that the diagnoses included headaches.  When examined by VA 
in May 1996, the veteran gave a history of being in a jeep 
accident in 1977.  The diagnosis was muscle contraction 
headaches; however, the examiner opined that it could be 
post-traumatic headaches.  

As noted above, the veteran must present competent medical 
evidence of both currently disability and relationship 
between that disability and service.  Although the record 
shows that the veteran was found to have headaches since at 
least October 1995, and has been treated since, none of the 
VA examiners has related a headache disability to service, or 
more specifically to the in-service trauma reported by the 
veteran.  In short, no competent medical evidence has been 
presented to show that the veteran currently suffers from 
headaches that are attributable to his military service or to 
continued symptoms since service.  Even the examiner's 
opinion that the headaches could possibly be post-traumatic 
in nature falls short of linking the current headaches to an 
in-service trauma.  The Board has considered the veteran's 
written statements and January 1997 RO testimony regarding 
the onset of such disorder.  However, while the veteran is 
competent to provide information regarding the symptoms he 
currently experiences and has experienced since his 
separation from military service, there is no indication that 
he is competent to comment upon etiology or time of onset.  
Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 92-93; 
Espiritu, 2 Vet. App. at 494-95.  Although the veteran was 
found to have a headache disability after service, the Board 
is not in a position to speculate that, even assuming that 
the veteran had complaints of headaches for which he was 
treated during service were in fact the very same disability 
diagnosed as headaches following service.  Consequently, 
absent the presentation of competent medical evidence showing 
a link between any current headaches and his military 
service, or continued symptoms since service, the veteran's 
claim of service connection for headaches may not be 
considered well grounded and must be denied.  


ORDER

Service connection for pinched nerve of the left shoulder is 
denied.

Service connection for headaches is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

